LANGDON, Justice
(dissenting).
In my opinion the motion for rehearing filed by the appellee should be granted, the original opinion of this Court withdrawn and an opinion affirming the judgment of the trial court substituted in lieu thereof.
The case was tried before the court without a jury. Findings of fact and conclusions of law were made and filed by the court and appear in the paragraphs next following.
“The Court does make the following findings of fact and conclusions of law in *847compliance with the request of the plaintiff after the overruling of the plaintiff’s amended motion for new trial rendered herein on the 6th day of January, 1970, and does find as follows:
“(1) No one of the contracts or promissory notes introduced in evidence and made the subject matter of this suit were usurious on their face.
“(2) The plaintiff did not testify that she intended any payment over and above any money obtained from the defendant Irvin and over and above any 10% interest figured on the loan of such money to be usury.
“(3) Defendant did not loan to the plaintiff but $3,000 of his own money in all of the loans complained of by the plaintiff, such $3,000 amount being a part of the $28,000 loan described in plaintiff’s paragraph 8 of her petition filed in July of 1969.
“(4) The defendant Irvin did testify that he did not intend for the money collected in excess of any 10% interest to be usury.
“(5) All other money than the $3,000 mentioned in the finding above delivered to Mrs. Chagas by Mr. Irvin as loans was money that he obtained on his own credit by borrowing it either at Continental National Bank or at North Fort Worth State Bank.
“(6) Defendant Irvin did have good credit with each of the above named banks in the City of Fort Worth sufficient to borrow the amounts of money borrowed for and delivered to Mrs. Chagas by Irvin without giving security for such loans.
“(7) Mrs. Chagas did not have credit to borrow the amounts involved or any substantial amount from either of such banks.
“(8) Defendant Irvin loaned and permitted his credit to be used while the obtaining of monies for Mrs. Chagas and would have had to repay the loans to such banks if Mrs. Chagas had not repaid the same.
“(9) The items mentioned in Paragraphs 4 and 5 of plaintiff’s last filed petition were barred by the four year statute of limitation.
“(10) During the years that plaintiff was borrowing money from defendant Irvin and on his credit defendant Irvin had a close business and personal relationship with Mrs. Chagas, consulted and advised with her in a business way and performed services for her and took trips for and with her both with reference to Bull-Shoals property and claims in Arkansas and elsewhere.
“(11) The services rendered by Irvin in advising with Mrs. Chagas and in connection with his business relation to Mrs. Cha-gas during these years concerning such Arkansas properties and her business and property affairs elsewhere were of a substantial value to Mrs. Chagas.
“(12) Defendant Irvin testified and the Court does find that Irvin intended and was entitled to charge for the use of his credit as well as for the services and advice given to Mrs. Chagas in connection with her property and business affairs.
“(13) Mrs. Chagas did agree to compensate Irvin for his business advice and services with reference to her business and property affairs.
“(14) Mr. Irvin did intend for money collected over and above 10% interest to be for payment of the use of his credit and for his advice and services.
“(15) Mrs. Chagas never had any intention to claim usury prior to a conversation with Mr. Irvin at the Hotel Texas when he refused to comply with her wishes concerning some other new proposed loan shortly before the bringing of this suit.
“(16) The Court does find that the value of the use of Irvin’s credit and his services in obtaining money and loans for Mrs. Chagas from the two banks and the value of his services and advice to Mrs. Chagas in her business affairs concerning her Ar*848kansas property and her other business matters equaled to or exceeded the money paid in excess of 10% per annum by Mrs. Chagas on her loans.
“(17) The Court finds that Mrs. Chagas had no intention at the time she paid the loans and charges for the amounts in excess of 10% per annum to be regarded as usury.
“(18) The Court finds that defendant Irvin had no intention at the time he collected the monies on the various occasions which was in excess of 10% per annum on the money loaned to be usury.
“CONCLUSIONS OF LAW
“(1) No usury is found by the Court for which plaintiff is entitled to recover.
“(2) Plaintiff did not meet her burden of proof to show that both plaintiff and defendant intended any charge over and above 10% interest per annum on any loan or borrowed money to be usury.
“(3) Defendant Irvin was entitled to charge for the use of his credit and services in obtaining money from the North Fort Worth State Bank and Continental National Bank for Mrs. Chagas.
“(4) The defendant was entitled under the law to charge for his advice and services to and for Mrs. Chagas in connection with her Arkansas property and her other business matters.
“These findings and conclusions MADE, SIGNED and FILED this the 3rd day of February, 1970.”
“It is the established law in this state that where a case has been tried without a jury and there was ample evidence in the record to support the findings of the trial court, such findings have the same force and effect as a verdict of the jury on the facts found, and a reviewing court must affirm the trial court’s judgment in the absence of other substantial error. O’Connell v. Johnson, Tex.Civ.App., 122 S.W.2d 649, error refused; New Amsterdam Casualty Co. v. First National Bank, Tex.Civ.App., 134 S.W.2d 470; Guerrero v. United States F. & G. Co., Tex.Civ.App., 101 S.W.2d 592 ; 3 Tex.Jur. pp. 1104, 1125, 1143.” Carpenters and Joiners Union, etc. v. Ritter’s Cafe, 149 S.W.2d 694 (Galveston, Tex.Civ.App., 1941, ref.). To the same effect see Dixie Distributors v. Lane, 211 S.W.2d 581 (Galveston, Tex.Civ.App., 1948, ref., n. r. e.). See also 58 Tex.Jur. 2d 168, § 76, under the heading, “ — Sufficiency ; Degree of Proof.”
In my opinion there is ample evidence in the record to support the findings of the trial court and its judgment based thereon.
“The question of usury is generally one of fact. * * * the question as to whether it was intended to evade the usury laws is usually one for the jury. This is so if there is doubt as to whether a given transaction is a cover for usury, or a fair one authorized by law, or where the evidence is controverted. Thus, whether an item was for interest or a service charge, and whether the lender received money paid for negotiating the loan, have been held to be questions of fact. * * * the question whether there was a bona fide dispute as to the existence of usury, have also been held to be questions of fact to be determined by the jury.” 58 Tex.Jur.2d 169, § 77, “Trial — Questions of law and fact.”
“The principles governing the construction of contracts generally, giving controlling effect to the intention of the parties, are applicable in a determination as to whether the contract involves usury. And in accord with the settled doctrine, in determining whether a contract is usurious, its terms, if fairly susceptible of it, must be given a construction that will uphold it. In other words, if the transaction or language is such as to render the intention of the parties doubtful, that construction which would attribute to them a lawful intention will be adopted.” 58 Tex.Jur.2d 68, § 6, “Construction of contracts involving usury.”
*849“To constitute usury there must exist an intent, concurred in by the borrower as well as the lender, that the lender is to exact more for the use, forbearance, or detention of money than the maximum allowed by law. * * * But where the contract, on its face, is for lawful interest only, then it must be proved that there was some corrupt agreement, device, or shift to cover usury, and that it was in full contemplation of the parties.” 58 Tex.Jur.2d 83, § 15, “In general.” See also pages 106, 107, § 31, under hearing, “In general.”
In the case at bar the court found that none of the notes were usurious on their face. The evidence supports this finding.
See also 58 Tex.Jur.2d 163, § 73, “Evidence — presumption and burden of proof.”
The record does not reflect that the appellant met the burden of proof imposed upon her by the authorities.
The court’s finding to this effect was proper under the record.
“As is true in order to constitute usury, however, there must be a contract to pay usurious interest to authorize the action to recover the penalty. The penalty statute applies to verbal as well as to written contracts. It is also essential that at the time of the execution of the contract there was an intent on the part of the lender to take or charge interest at a higher rate than allowed by law.” 58 Tex.Jur. 2d 142,143, § 56, “In general.”
See also p. 156, § 70, of same text captioned, “Pleading and proof.”
It is undisputed that the appellee performed services for the appellant over a period of approximately four (4) years before payment to him of the alleged usurious interest. These services involved assisting Mrs. Chagas in recovering Arkansas property which she later sold for $900,000.00. Appellee was not reimbursed for the services other than by the amounts of money now asserted to be usurious by Mrs. Chagas. Irvin also performed services for her in connection with reducing an outstanding lien from $25,000.00 to $7,500.-00 and in securing cancellation of a deed to one, Wise, on the Arkansas project. There were other services rendered in connection with property on Loop 820 where foreclosure was forestalled and in connection with Ellis County property in which the appellee, because of his participation, was named as a party to a lawsuit. These and numeious other services involved consultation, travel, correspondence, conferences, and other time-consuming efforts. It appears clear from the evidence that the parties intended the excess money as payment for services. Otherwise, the appellee would be unrewarded for the considerable services rendered by him.
It is apparent from this record that both parties are intelligent and sophisticated persons and that each of them has had considerable experience in the business world and in contacts with lending agencies.
It appears that Greever v. Persky, 140 Tex. 64, 165 S.W.2d 709 (1942) is the authority which was primarily relied upon in the original opinion reversing the trial court.
Yet in Greever, at p. 712, the court said: “Admittedly, a lender may, without violating the usury law, make an extra charge for any distinctly separate and additional consideration other than the simple lending of the money (42 Tex.Jur. 932; Nevels v. Harris, 129 Tex. 190, 102 S.W.2d 1046, 109 A.L.R. 1464); and where there is any dispute in the evidence as to whether there was any other separate and additional consideration, a question of fact is raised for the jury.”
In the Greever case it was admitted that Greever did not render any service whatever to the borrower other than to procure and lend the money.
It was also said in Greever, at p. 712, that: “It seems to be very well settled in this State that in order to authorize the re*850covery of the penalty provided for under our statutes for the collection of usurious interest, there must have been a contract to pay the usurious interest so collected. Voluntary acceptance of interest in excess of the lawful rate is not sufficient. (Cites authorities.)”
On the basis of the findings made by the trial court all of which are fully supported by the evidence and in view of the authorities above cited I would grant the appel-lee’s motion for rehearing and affirm the judgment of the trial court.